                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

AUGUSTUS HEBREW EVANS, JR. ,

              Plaintiff,

              V.                            : Civ. Action No. 16-598-RGA

LEZLEY SEXTON , et al. ,

              Defendants.

                                  MEMORANDUM ORDER

       At Wilmington this     ,r     day of November, 2019 , having considered the

pending motions (D .1.126, 136, 137, 145),

       IT IS ORDERED as follows:

       1.     Request for Counsel.       Plaintiff's fourth request for counsel (D.I. 126) is

denied without prejudice to renew for the reasons set forth in the Court's July 11 , 2019

Memorandum and Order. (See D.I. 118, 119).

       2.     Request for Alternative Dispute Resolution . Plaintiff's request for

alternative dispute resolution (D.I. 127) is denied without prejudice to renew upon

request by all parties.

       3.     Status Motion; Specific Inquiry. Plaintiff has filed two letters regarding

the status of his case.    (D .I. 128, 139). One seems to seek reconsideration of the

dismissal of his medical negligence claims that were dismissed in the Court's July 11 ,

2019 Memorandum and Order.          (D .I. 128). To the extent that is his intent, the motion

for reconsideration is denied . The purpose of a motion for reconsideration is to

"correct manifest errors of law or fact or to present newly discovered evidence. " Max's

                                               1
Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669 , 677 (3d Cir. 1999).

Plaintiff has failed to demonstrate any of the grounds necessary to warrant a

reconsideration of the July 11 , 2019 Memorandum and Order.

           4.   Plaintiff also asks the Court to rule on a motion for summary judgment

filed by Defendants Sexton , Francis , and Ellis.    The Court has reviewed the Court

docket and there is no pending motion for summary judgment filed by the foregoing

Defendants. Plaintiff also inquires "as to the standing" of the case against the

foregoing Defendants. The Clerk of Court is directed to provide Plaintiff with a copy of

the court docket for his review.

           5.   Plaintiff's second letter complains of Court bias.   (D .I. 139).   Plaintiff

states that he will seek my recusal if I do not address the issue of bias . To the extent

Plaintiff seeks my recusal , his remedy is to file a proper motion . It is evident in reading

Plaintiff's letter that he takes exception to rulings made by me and this serves as his

basis to assert bias. However, a reasonable , well-informed observer could not believe

that my rulings were based on impartiality, bias , or actual prejudice . See In re

Kensington Int'/ Ltd. , 368 F.3d 289 , 301 (3d Cir. 2004) (the test is whether a reasonable

person , with knowledge of all the facts , would conclude that the judge's impartiality

might reasonably be questioned, not whether a judge actually harbors bias against a

party) .

           6.   Additional Interrogatories and Requests for Admissions . Plaintiff

asks the Court to allow him to serve additional interrogatories; a minimum of 57 . (D.I.

136). He also asks to serve 57 additional requests for admission upon each

Defendant.      (D .I. 137).   Defendants Sexton , Francis, and Ellis oppose both requests.
                                                 2
(0.1. 143). Neither side provides (or directs me to where I may find) the thirty

interrogatories Plaintiff has already propounded , which Defendants describe as "mostly

unintelligible ." I looked , and they are at 0 .1. 109. I would not describe them as "mostly

unintelligible ," or even close to that, but I do not understand why Plaintiff needs any

more interrogatories. He is already over the Federal Rules limit.        Plaintiff describes

"prior experience of counsel wasting interrogatories and ability of Defendants to deny

answering questions relevant to the case."     It is not clear at all whether Plaintiff has

already filed any requests for admission . The motion for additional interrogatories (0 .1.

136), on the present record , is denied.    The motion for "additional" admissions (0 .1.

137) is granted in part and denied in part.        Plaintiff will be allowed to propound a total

of 20 requests for admission upon each defendant.

       7.      Motion to Extend Discovery Schedule . Plaintiff moves for an extension

of all deadlines set forth in the July 26 , 2019 scheduling and discovery order. (0 .1.

145). The motion is granted in part. Defendants Cannuli and Muscarella do not

oppose the extension of the discovery and dispositive motion deadlines and these

deadlines will be extended . (D .I. 147). Plaintiff also seeks to propound additional

interrogatories and requests for adm ission . This issue was discussed above at

paragraph 6.

               A.    Discovery Cut Off. All discovery (including expert report

       disclosures , if any) in this case shall be initiated so that it will be completed on or

       before March 26, 2020.

               B.    Case Dispositive Motions. All case dispositive motions, an

       opening brief, and affidavits , if any, in support of the motion shall be served and
                                               3
filed on or before June 26, 2020.    No case dispositive motion under Rule 56

may be filed more than ten days before the above date without leave of the

Court.

         C.    The pretrial conference and trial date will be set for a date to be

determined .




                                       4
